                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

NEW PRIME, INC., d/b/a PRIME, INC., )
                                    )
         Plaintiff,                 )
                                    )
     vs.                            )                Case No. 6:19-cv-03236-MDH
                                    )
AMAZON TECHNOLOGIES, INC.,          )
                                    )
         Defendant.                 )

                                             ORDER

       Before the Court is Plaintiff’s Motion to Compel (Doc. 56) and Defendant’s Motion to

Compel Damages Disclosures. (Doc. 58). The Court has heard argument from the parties and has

reviewed the parties’ briefing and applicable discovery requests, and after careful consideration of

the record before it rules as follows:

       1. Plaintiff’s Motion to Compel

       A. Interrogatories

       Plaintiff moves to compel Defendant to fully answer Interrogatories 7-9.

       The Court SUSTAINS the motion to compel answers to interrogatories 7 and 8.

       The Court SUSTAINS, in part, the motion as to Interrogatory 9, and limits the

interrogatory to only include any plans which have been implemented, approved for

implementation, and/or or assigned a timeline for implementation. Defendant does not have to

include in its response any plans that were merely considered by Defendant as possible options but

on which no further action has been taken.




         Case 6:19-cv-03236-MDH Document 106 Filed 07/02/20 Page 1 of 3
          B. Request for Production of Documents

          Plaintiff moves to compel Defendant to produce all documents responsive to Requests for

Production 9, 11, 13, 15, 16, 18, 37, 39, 40, 41, 42, and 52.

          The Court SUSTAINS the motion to compel document requests 9, 11, 13, 15, 37, 39, 42

and 52.

          The Court OVERRULES document request 18 as overbroad.

          The Court SUSTAINS, in part, document request 16, and limits the document request to

only include any plans which have been implemented, approved for implementation, and/or or

assigned a timeline for implementation. Defendant does not have to include in its response any

plans that were merely considered by Defendant as possible options but on which no further action

has been taken.

          The Court SUSTAINS, in part, document request 40, but limits the request to what Prime

agreed to in its January 14, 2020 letter (Doc. 61-8). The request is limited to sales agreements,

distribution agreements, and marketing or promotional agreements.

          The Court SUSTAINS, in part, document request 41, but limits the request to any

documents related to agreements with third-parties who have been or are expected to be authorized

to transport under, with, or displaying any of the Accused marks.

          The discovery responses compelled by this Order shall be provided within 30 days.

          2. Defendant’s Motion to Compel

          The Court SUSTAINS the Motion to Compel the supplementation of damages disclosures

under Fed. R. Civ. P. 26. Plaintiff shall supplement its damages disclosure within 60 days of

receipt of the discovery responses compelled in this Order.




                                                 2

           Case 6:19-cv-03236-MDH Document 106 Filed 07/02/20 Page 2 of 3
IT IS SO ORDERED.
DATED:    July 2, 2020
                                          /s/ Douglas Harpool_______________
                                        DOUGLAS HARPOOL
                                        UNITED STATES DISTRICT JUDGE




                                    3

      Case 6:19-cv-03236-MDH Document 106 Filed 07/02/20 Page 3 of 3
